DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kornexl (DE 10 2015 107 939 A1) in view of Zhao et al. (US 8,757, 704 B2).
Regarding claim 23, Kornexl discloses forming a skeletal framework (Fig. 1, 21, 22, 25, 28) by assembling a plurality of closed frame sections (See Fig. 2 illustrated below, 40a-d and areas formed between 28a, 28b, 28c, 28d, 28e, 29a and 29b), defined by frame segments (Fig. 1, 

[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    590
    791
    media_image1.png
    Greyscale

[AltContent: rect]


providing an impact resistant sheet (Fig. 1, 23para. [0033] discloses a “substantially continuous truss structure is formed, which enables the absorption of even large forces”, i.e. an impact resistant sheet is formed) and a weather resistant sheet (Fig. 1, 20), each sheet having an internal side and an external side; applying a structural adhesive (para. [0048] teaches “an adhesive connection”, i.e. application of a structural adhesive and para. [0140] discloses “This allows in a particularly simple manner an attachment, in particular bonding”, i.e. applying a structural adhesive) to the internal side of the impact resistant sheet and contacting the internal side of the impact resistant sheet with the skeletal framework and foam core inserts; applying the structural adhesive to the internal side of the weather resistant sheet and contacting the internal side of the weather resistant sheet with the skeletal framework and foam core inserts (para. [0048] and [0140]).
Kornexl does not explicitly disclose enclosing a composite floor assembly comprising the skeletal framework, foam core inserts, structural adhesive, impact resistant sheet, and weather resistant sheet in a vacuum bag assembly; evacuating the vacuum bag assembly of air to compress the composite floor assembly; maintaining a vacuum environment in the vacuum bag assembly to bond each of the impact resistant sheet and the weather resistant sheet to the skeletal framework and foam core inserts; returning air to the vacuum bag assembly; and removing the composite floor from the vacuum bag assembly.
However, Zhao teaches the use of a vacuum bag assembly (col. 4 ln. 29-33) to manufacture a composite panel.  Specifically, Zhao teaches “the layers are pressed together using a vacuum bag or press until the layers cure (step 370). Once the layers are cured, the panel is removed from the mold and trimmed to its final size (step 380)”, i.e. the composite panel layers which may be considered equivalent to the skeletal framework, foam core inserts, structural adhesive, impact resistant sheet, and weather resistant sheet are pressed together, i.e. enclosed within the vacuum bag assembly and the air is evacuated so that the layers may be pressed and bonded to each other (col. 3 ln. 33-42).  Additionally, Zhao discloses maintaining a vacuum environment in the vacuum bag assembly to bond each of the impact resistant sheet and the weather resistant sheet to the skeletal framework and foam core inserts; returning air to the vacuum bag assembly (Fig. 3, 300 and col. 4 ln. 30-40 since the air will be returned to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kornexl’s method of making a composite panel by using a vacuum bag assembly as taught in Zhao in order to more efficiently make a composite floor assembly that is not susceptible to rotting, swelling, odor development, discoloration, or formation of mold.

Allowable Subject Matter
Claims 1-22 are allowed.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  McCloud et al. (US 2017/0113434 A1) disclose a methods of manufacturing a composite structure by applying a vacuum to the reinforcing materials.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612